Citation Nr: 0507005	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) for anatomical loss of 
part of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1939 to December 
1945.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In this decision, the RO denied 
entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of the veteran's service-
connected gunshot wound (GSW) to the right foot.  The appeal 
also arises from a December 1996 rating decision that denied 
entitlement to special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(k) for anatomical loss of 
part of the right foot.  

In December 1999 and June 2003, the Board of Veterans' 
Appeals (Board) remanded this case for development.  The 
remand of December 1999 noted that the veteran had requested 
that his claim for entitlement to service connection for 
osteomyelitis of the right foot be reopened on the basis of 
new and material evidence.  At the time, the Board found this 
claim inextricably intertwined with the issues on appeal and 
this issue was remanded for appropriate adjudication.  
However, the veteran withdrew this claim in January 2001.  

In July 2000, the veteran filed a claim for entitlement to 
service connection for a right leg circulation (vascular) 
disability.  This issue is not properly before the Board at 
the present time and it is not inextricably intertwined with 
the issues on appeal.  Therefore, this matter is referred to 
the RO for the appropriate action. 

The case has now returned from development for appellate 
consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issues decided below has been obtained.

2.  The most probative medical evidence establishes that the 
residuals of a GSW to the right foot consisted of a minimal 
disability to include small entrance and exist scars, slight 
tenderness to touch, slight boney enlargement at the base of 
the 5th metatarsal bone, slight spurring of the 1st metatarsal 
bone, and "phantom" discomfort.

3.  The most probative medical evidence establishes that the 
residuals of a GSW to the right foot has not resulted in 
anatomical loss or loss of use of this foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for residuals of a GSW to the right foot are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.71a, 
4.73, Codes 5284, 5310-12 (2004).

2.  The criteria for special monthly compensation for 
anatomical loss or loss of use of a foot are not met.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(2) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in June 2003.  By means of this letter, the veteran 
was told of the requirements to establish entitlement to an 
increased evaluation for residuals of GSW to the right foot 
and SMC.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The Statement of the Case (SOC) of 
February 1997 and subsequent Supplemental Statements of the 
Case (SSOC) informed the veteran of the pertinent law and 
regulations, and VA's reasons and bases for its 
determinations.  The SOC and SSOC provided specific 
information on the evidence required to establish SMC for 
loss of use of a foot.  The content of these documents 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claim 
decided below has been received, there is no indication that 
disposition of this claim would have been different had the 
veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation (orthopedic) examination in 
July 2003.  This examination provided a detailed medical 
history, findings on examination, and appropriate opinions on 
the current residuals of the GSW to the right foot.  This 
examiner's discussion of the evidence contained in the 
service medical records reveals that he had access to the 
veteran's claims file in connection with this examination.  
Based on this evidence, the Board finds that the compensation 
examination is adequate for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO made repeated requests for the veteran to identify 
evidence pertinent to his claims.  He has identified both VA 
and private medical treatment.  VA has obtained the service 
medical records and identified VA treatment records.  During 
the pendency of this appeal, the veteran submitted copies of 
his private treatment records, but has failed to provide the 
appropriate signed release forms that were specifically 
requested in VA letters of June 2002 and June 2003.  
According to 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(1)(i), a claimant is required to cooperate fully 
with VA's reasonable efforts to obtain relevant records from 
non-Federal Government agencies and/or custodians.  If 
necessary, the claimant is required to authorize the release 
of identified records in a form acceptable to the non-Federal 
Government custodian.  38 C.F.R. § 3.159(c)(1)(ii).  The 
veteran has failed to provide the requisite signed release 
forms that would allow VA to obtain his private treatment 
records.  As VA has twice attempted to obtain such release 
forms without success, the Board finds further attempts to 
request these forms would be futile.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991) (The duty to assist is not always a one-way 
street.  If a claimant wishes help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
the putative evidence.)

The veteran requested a hearing before VA.  However, after 
multiple attempts to schedule such a hearing and the 
veteran's inability to attend, he withdrew this request in 
June 1997.  Thus, the Board concludes that all pertinent 
evidence regarding the issues decided below has been obtained 
and incorporated into the claims file.

A review of the claims file indicates that the veteran 
submitted a statement from his attending physician in July 
2004.  The RO has not completed or issued a SSOC considering 
this evidence.  38 C.F.R. § 19.31.  However, the Board finds 
that such consideration is not warranted as this statement 
does not discuss the veteran's right foot disability and, 
therefore, is not pertinent to the current claim.  Such 
circumstances do not require the issuance of a SSOC.  
38 C.F.R. § 19.31(b)(1).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As VA has obtained 
all pertinent evidence that reasonable attempts to develop 
would provide, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

As noted above, the Board remanded this case in December 1999 
and again in June 2003.  According to the U. S. Court of 
Appeals for Veteran Claims (Court) ruling in Stegall v. West, 
11 Vet. App. 268, 270-71 (1998), a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order.  In December 1999, the 
Board instructed the RO to adjudicate the issue of whether 
the requisite new and material evidence had been submitted to 
reopen a claim for service connection for osteomyelitis.  
This adjudication was conducted in the rating decision of 
April 2000.  As noted above, the veteran later withdrew this 
issue.  In June 2003, the Board instructed the RO to issue a 
notification letter in compliance with the VCAA, readjudicate 
the issues on appeal, and issue a SSOC citing the appropriate 
law and regulation.  The appropriate letter was issued in 
June 2003 and the veteran's claims were readjudicated with 
notification provided in the SSOCs issued in July 2003 and 
March 2004.  Based on this evidence, the Board finds that the 
RO has fully complied with its remand instructions of 
December 1999 and June 2003, and these remands do not provide 
reason for further development of this case.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The service medical records indicate that while fighting in 
Normandy, France in June 1944, the veteran was accidentally 
shot in the right foot.  An enemy aircraft strafed his unit 
and when both he and another soldier jumped into a trench for 
protection, one of their weapons discharged and resulted in 
the GSW to the veteran's foot.  The final diagnosis was 
fracture, compound, comminuted, 4th and 5th metatarsal bones 
of the right foot, secondary to wounds penetrating with a 
mild entrance wound on the dorsum foot over bases of 
metatarsals, and exit wound on the plantar surface in the 
same area; and, chronic, non-suppurative, moderate, traumatic 
arthritis of the 4th and 5th metatarsal bones due to GSW.  The 
service records indicate that the veteran's recovery from his 
GSW was uncomplicated.  

His military separation examination of December 1945 noted 
the history of a GSW to the right foot.  Examination revealed 
a one-centimeter scar on the dorsum of the right foot.  There 
were no objective findings regarding the right foot and the 
residuals of the GSW were noted to be non-symptomatic and not 
disability.   

The veteran filed his original claim for entitlement to 
service connection for residuals of a GSW to the right foot 
in March 1966.  He was afforded a VA compensation examination 
in June 1966.  The veteran reported receiving an accidental 
GSW to the right foot during World War II.  He complained of 
soreness in the lateral foot when standing.  On examination, 
he had a normal gait and could stand on his heels and toes 
without difficulty.  There was a small 1/4 inch circular scar 
on the dorsum and plantar surfaces of the right foot at the 
5th metatarsal bone.  The veteran complained of slight 
tenderness with pressure on the scar.  There was also a 
slight boney enlargement at the base of the 5th metatarsal 
bone.  No other deformities were found with the right foot.  
X-ray revealed deformity of the contour in the proximal shaft 
of the 4th and 5th metatarsal bones that suggested previous 
trauma, but the adjacent articular margins were not 
significantly disturbed.  There was slight spurring suggested 
in the medial superior aspect of the distal segment of the 
1st metatarsal bone.  The diagnosis was minimal residuals of 
post fracture of the right foot due to GSW.

A private physician's reports dated in September and October 
1972 noted that the veteran had injured his right foot.  A 
history provided in September 1972 noted that the veteran had 
worked as a chef and had a freezer door, which weighted about 
200 pounds, fall and strike his right ankle and foot during 
the first week of September 1972.  He reported a history of a 
GSW to his right foot during World War II with subsequent 
development of chronic osteomyelitis.  He claimed that the 
last drainage he had from his right foot was six months prior 
to the September 1972 injury.  He complained of a painful and 
swollen right foot with some drainage from both the top and 
bottom of the foot.  On examination, the right foot was red, 
swollen, and tender.  There was a small sinus draining serous 
material on the dorsum and planter aspects of the right foot.  
He could not flex his 3rd, 4th, and 5th toes and did not have 
any sensation in the four lateral toes, dorsum, or plantar 
surfaces.  The veteran also had tenderness to pressure about 
the calf, along the course of the femoral vein, and in the 
inguinal area.  There was tenderness and limited motion in 
the right ankle.  The impressions were crushing type injury 
to the right foot, sensory deficit probably secondary to the 
crushing type injury, and active osteomyelitis of the right 
foot that had been aggravated by injury/trauma, and possible 
thrombophlebitis.

The veteran was given another VA compensation examination in 
February 1973.  A history of a GSW to the right foot in World 
War II and drainage from his right foot in October 1972.  He 
reported continued drainage from the top and bottom of his 
right foot.  On examination, the veteran walked with a limp 
due to pain in his right foot.  There was an incision scar 
over the dorsum of the foot between the 4th and 5th metatarsal 
bones that measured three inches.  A small-crusted area was 
located over the proximal portion of the incision at the base 
of the 4th metatarsal bone and a crusted sinus tract was 
found on the plantar aspect of the right at the base of the 
4th metatarsal bone.  X-ray noted old healed fracture of the 
4th and 5th metatarsal bones with arteriosclerotic changes, 
that is, bony bridge and well outlined lucency with sclerotic 
limb.  There was no evidence of an acute fracture.  The 
diagnosis was residuals of a GSW to the right foot with 
healed fractures of the 4th and 5th metatarsal bones and 
chronic symptomatic osteomyelitis. 

In a rating decision of March 1973, the RO denied entitlement 
to service connection for osteomyelitis of the right foot as 
this disease was found to be the result of a post-service 
injury.  This and subsequent rating decisions confirmed and 
continued the 10 percent evaluation for residuals of a GSW to 
the right foot.

Private hospital records dated from September 1976 to January 
1977 noted the veteran's admission for fever, drainage from 
his foot, and increased amount of pain in his right foot.  
The veteran's initial in-service GSW to the right foot was 
noted as history, but no subsequent crushing injury was 
reported.  A discharge summary in November 1976 indicated 
that the chronic osteomyelitis existed in the right foot 
secondary to a GSW during World War II.  The veteran 
underwent debridement and partial excision of the 3rd, 4th, 
and 5th metatarsal bones.  The final diagnosis was chronic 
osteomyelitis with avascular necrosis of the 3rd, 4th, and 5th 
metatarsals.  The veteran returned with right foot complaints 
in early December 1976.  On examination, there was pain and 
edema over the lateral aspect of the 1st, 4th, and 5th 
metatarsals.  The impression was chronic osteomyelitis of the 
right foot.  Initially, the veteran again underwent 
debridement and irrigation of the right foot wound.  However, 
in January 1977, a partial amputation of the lateral aspect 
of the right foot was conducted.  The 3rd, 4th, and 5th 
metatarsal bones were amputated to approximately the area of 
the calcaneal cuboid.  The final diagnosis was chronic 
osteomyelitis of the right foot.  

A private physician prepared a letter in December 1983 that 
noted a history of a GSW to the right foot in 1943 and that 
osteomyelitis had developed in 1977.  It was reported that 
the 1977 partial amputation had resulted in a very narrow 
right foot.  The veteran complained of pain when walking 
short distances and difficulty with his balance.  Examination 
revealed tenderness in the remaining foot and at the surgical 
scar, with decreased range of motion in plantar flexion.  It 
was the physician's opinion that the veteran's right foot was 
1/2 its normal size and would inhibit sustained walking, had 
altered weight distribution, and prevented the veteran from 
running.  This condition was found to be permanent.  

By rating decision of October 1996, the RO determined the 
veteran's current amputation of the right foot was due to a 
nonservice-connected, post-service crush injury with 
resulting osteomyelitis.  As the service-connected 
abnormalities had been amputated in 1977 due to the chronic 
osteomyelitis, the 10 percent evaluation for the residuals of 
the GSW were confirmed and continued.  

A private physician noted in April and August 1997 a history 
of a GSW to the right foot in World War II and osteomyelitis 
resulting in amputation of a large portion of the right foot.  
It was this physician's opinion that the veteran suffered 
with a 30 to 40 percent disability due to his "War 
injuries."

VA and private treatment records of recent years have noted 
the veteran's history to include partial amputation of the 
right foot due to a GSW from World War II.  He was afforded a 
VA orthopedic examination in July 2003.  The examiner noted a 
history of a GSW to the right foot during World War II, a 
crush injury to the same foot in 1972, and the subsequent 
development of osteomyelitis and partial foot amputation.  On 
examination, the veteran had minimal ambulation and used a 
custom shoe on the right foot with a toe filler.  There was a 
surgical absence of the lateral three metatarsals as well as 
the mid-foot and hind foot.  His medial calvaneus, talus, 
navicular, medial two cuneiforms, and the 1st and 2nd 
metatarsal rays remained.  There was a varus forefoot 
deformity, which was spastic and rigid.  The impression was 
history of a GSW to the right 4th and 5th metatarsal, and a 
crush injury to the right foot status post lateral foot 
amputation.  The examiner commented that the veteran did not 
demonstrate any residuals of his GSW other than some phantom 
discomfort that he recalled had predated his crush injury.


Evaluation of Residuals of a GSW to the Right Foot

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran is currently service-connected for residuals of 
GSW to the right foot.  Such wounds often result in 
impairment of muscle, bone, and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  Muscle 
Group damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(a), (b), (c).  See Myler v. Derwinski, 1 Vet. App. 
571, 574-75 (1991) (The Court ruled that it was clear and 
unmistakable error for VA adjudicators not to strictly apply 
the provisions of 38 C.F.R. § 4.56 even when medical evidence 
suggests less severe residuals.)

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as follows:

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
38 C.F.R. § 4.56(c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

The veteran's residuals of a GSW to the right foot are 
currently evaluated as 10 percent disabling under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (foot injuries), effective from March 
29, 1966.  Under these diagnostic criteria, residuals of a 
moderate foot injury are evaluated as 10 percent disabling, 
moderately severe residuals are evaluated as 20 percent 
disabling, and severe residuals are evaluated as 30 percent 
disabling.  If a veteran has lost actual use of his foot due 
to a service-connected injury, it is to be evaluated as 40 
percent disabling.

According to 38 C.F.R. § 4.73, Diagnostic Codes 5310 through 
5312, moderate muscles injuries to any muscle group of the 
foot is to be evaluated as 10 percent disabling.  A 
moderately severe muscle injury is authorized a 20 percent 
evaluation.

As noted above, service connection for osteomyelitis was 
denied in the rating decision of April 1973.  This decision 
was not timely appealed and is now final.  The veteran's 
claim to reopen this issue on the basis of new and material 
evidence was withdrawn by him in January 2001.  Therefore, 
the veteran's osteomyelitis and its effects are not currently 
before the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.101, 20.200.  The decision of April 1973 is final and 
is binding on the Board.  See 38 U.S.C.A. §§ 511, 512; 
38 C.F.R. § 3.104.

The evidence is clear that the site of the service-connected 
GSW to the right foot was amputated in 1977, and in actual 
fact, this site no longer exists.  The medical evidence shows 
that the right foot partial amputation was required by the 
chronic osteomyelitis in the right foot.  As the chronic 
osteomyelitis, the partial amputation, and any residuals of 
either are not currently service connected; these residuals 
cannot be used in determining the current evaluation for the 
residuals of the right foot GSW.  In this regard, the Board 
notes that the healthcare providers that associated the 
veteran's osteomyelitis to his service-connected GSW do not 
appear to have reviewed the contemporaneous medical evidence 
in the service records.  See Godfrey v. Brown, 8 Vet. App. 
113, 114 (1995) (VA is not required to accept a physicians' 
opinions that are based upon a claimant's recitation of his 
or her medical history); see also Madden v. Gober, 125 F.3d 
1477, 1480-81 (Fed. Cir. 1997) (An appellant's claim can be 
contradicted by his or her contemporaneous medical history 
and complaints.)

The most recent medical evidence regarding the residuals of 
the right foot GSW, prior to the crush injury of 1972, were 
provided on VA examination in June 1966.  At that time, the 
objective evidence revealed a normal gait, ability to stand 
on his heels and toes without difficulty, a small 1/4 inch 
circular scar on the dorsum and plantar surfaces of the right 
foot at the 5th metatarsal bone, slight tenderness with 
pressure on the scar, slight boney enlargement at the base of 
the 5th metatarsal bone, and slight spurring suggested in the 
medial superior aspect of the distal segment of the 1st 
metatarsal bone.  No other deformities were found with the 
right foot.  The examiner opined that the residuals of the 
GSW were minimal in degree.  The veteran's latest VA 
examination only attributed a sensation of "phantom 
discomfort" to the GSW.  

The Board finds that these residuals only amount to a mild or 
slight disability associated with the GSW to the right foot.  
As only minimal abnormalities and phantom discomfort have 
been attributed to the GSW to the right foot, and based on 
the fact that the site of his GSW no longer exists, these 
residuals would amount to no more than a moderate foot 
disability.  An evaluation in excess of 10 percent is not 
authorized under Code 5284 for these types of residuals.

In addition, the criteria at 38 C.F.R. § 4.56 also do not 
support a higher evaluation.  The service medical records are 
clear that the GSW to the right foot evidenced a through and 
through wound of short track from a single bullet; without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The entrance and exit 
scars were small, indicating short track of missile through 
muscle tissue.  There was no evidence of loss of deep fascia, 
muscle substance, impairment of muscle tonus, loss of power, 
or lowered threshold of fatigue when compared to the sound 
side.  As the service medical records indicate that recovery 
from the GSW was uncomplicated and his separation examination 
of December 1945 found no abnormality or disability resulting 
from the GSW, there is no record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c); to include 
particularly lowered threshold of fatigue after average use 
affecting the particular functions of the right foot.  There 
is no evidence of prolonged infection, sloughing of soft 
parts, intermuscular scarring, as required for a moderately 
severe muscle injury under 38 C.F.R. § 4.56(d)(3).  Based on 
the service medical records and VA examinations prior to the 
crush injury in 1972, the Board finds that the residuals of 
the veteran's GSW to the right foot amounted to no more than 
a moderate injury under the criteria at 38 C.F.R. § 4.56.  
Therefore, this evidence does not warrant higher evaluations 
under Code 5284 or 5310-12.




Special Monthly Compensation

According to 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a)(2), special monthly compensation is payable for 
each anatomical loss or loss of use of a foot.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability.  Loss of use of a foot will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis; for example:

(a)	Extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, 
will constitute loss of use of the 
foot involved.
(b)	Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by 
characteristic organic changes 
including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve, will be taken as loss of 
use of the foot.

As noted above, the Board has found that the veteran only 
suffered with minimal disability associated with the service-
connected GSW to the right foot.  His subsequent residuals of 
a crush injury, osteomyelitis, and partial amputation of the 
right foot are not service-connected.  The site of the GSW 
wound no longer exists and the severe abnormalities and loss 
of use are all directly related to the osteomyelitis and 
partial amputation.  Therefore, these severe dysfunctions, to 
include any loss of use of the right foot, are not of a 
service-connected origin.  The claim for SMC for loss of use 
of the right foot must be denied.


Conclusion

Based on the above analysis, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
disabling for residuals of a GSW to the right foot and SMC 
for anatomical loss or loss of use of a right foot.  While 
the appellant is competent to report symptoms, a 
preponderance of the medical findings does not support a 
higher evaluation or SMC.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against a higher compensation evaluation or SMC, 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An evaluation in excess of 10 percent disabling for residuals 
of a GSW to the right foot is denied.

Special monthly compensation for the anatomical loss or loss 
of use of a foot is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


